DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 10/18/2022.
Claims 1, 3-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 12 and dependent claims 3-11, 13-18 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claim 2 have been canceled by the Applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 3-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP  § 2172.01. Claim 1 lines 10-11 recites “at least one connected selected external server” without reciting the step of connecting the selected external server. i.e. the  step of connecting the selected server is missing from the claim 1.
Claim 3 recites “portion as access to a foreign table”. It is unclear what is being referred as “portion as access” i.e. is the portion of query includes credentials to access the foreign table or name of foreign table or name of foreign server or require access to a foreign table.
Claim 4 recites “order for processing the connections” during the attempting from the DDL statements, while claim 1 recites “DDL statement associated with the portion”. It is unclear if the DDL statement is query portion or connection attempt command or connection command within the query. It is also not clear what is “order for processing connection” is referring to i.e. is the order of attempting the connection to the external server or order for processing the query or portion of query or both.
Claim 7 line 2 recites “resource availability or resource load condition” without clearly reciting what are the resources (i.e. if the availability and the load condition of the connection or the external server or both are being considered as the resources).
Claim 8 line 2 recites “workload setting conditions against each successful connections made to the external server”. It is unclear workload settings condition referring to the query setting or data condition setting, connection setting or external server setting.

Claim 9 recites “enforcing selection conditions” without clearly reciting what are the selection conditions.

Claim 12 recites “data condition” associated with the foreign table. It is unclear “data condition” is referring to what conditions/attribute of data and which condition would cause the server to be connected and which condition would not allow connection to the foreign servers. It is also unclear if the data condition is part of query portion or the part of the foreign table.

Claim 19 lines 6-7 recites “workload request manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium”.  It is unclear what is being referred by processor from non-transitory computer readable medium.

Claims 12 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-18 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes

	Claim 1 recites “attempting connections to one or more of the external servers; selecting at least one of external servers to be connected to the local data engine system in response to attempting” (abstract idea: observe/judge/evaluate - merely mental process).

	Claim 12 recites “evaluating each of the foreign servers that…based on data condition associated…” and “selecting a particular foreign server to process the virtual query based on the at least one data condition” (abstract idea: observe/judge/evaluate - merely mental process).


Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: “receiving a data engine request on a local data engine system”; “identifying, with a processor, a portion of the data engine request that is to be processed externally from the local data engine system”; “obtaining, with the processor, a list of available external servers from a Data Definition Language (DDL) statement associated with the portion” (pre-solution activity tied to technological environments); processing, with the processor, the portion of the data engine request using the connected selected external server (post-solution activity tied to the technical field or technological environment).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1, 3-18 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “selecting external server from list of available servers for processing request”. The claim elements of “attempting connections to one or more of the external servers; selecting at least one of external servers to be connected to the local data engine system in response to attempting”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting an external server … from a list of available server” is an example of selecting an item from a given list of item based on certain criteria, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “receiving a data engine request on a local data engine system” (routine query execution method in database systems); “identifying, with a processor, a portion of the data engine request that is to be processed externally from the local data engine system” (routine parsing method in database systems); “obtaining, with the processor,  a list of available external servers from a Data Definition Language (DDL) statement associated with the portion” (routine query/configuration method in database management system); and processing, with the processor, the portion of the data engine request using the selected external server (common query execution). These additional elements recite generic computing component (e.g. processor) or generic computing method particularly for database management system, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, query execution, query parsing, identifying database source for execution from the query etc. are examples of generic and routinely performed method in the data processing systems as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of insignificant pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, IDS filed on 07/31/2019, references cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 12 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 3-11, and 13-18 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1, 3-18 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US Pub. No. 2019/0147085 A1, hereafter Pal) in view of Saxena et al. (US Pub. No. 2020/0409949 A1, hereafter Saxena).

Both Pal and Saxena were cited in the last office action.


As per claim 1, Pal teaches the invention substantially as claimed including a method, comprising: 
receiving a data engine query on a local data engine system ([0102] fig. 1A query system 16 local data store 20 external data system 12 fig 19 receive search query 2102 search head 210 search service 220 [0092] query system, receive search queries [0441] receive search query); 
identifying, with a processor, a portion of the data engine query that is to be processed externally from the local data engine system ([0442] fig. 19 search, indexers 206 i.e. local to query system 202, external data source 209 i.e. remote, search both, harmonize the partial search result i.e. both local and remote [0451] fig 19 search, local search, scope of the search requires searching external data system 2112 [0459] [0166 [0167] [0428] search scheme, search query, searing both the indexers and the external data sources 209, portion of the search scheme can be applied to the indexers, another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] [0967] identify subquery, external data system, parsing fig. 42 4206 [0682] break up a query or a subquery into multiple parts): 
obtaining, with the processor, a list of available external servers from a Data Definition Language (DDL) statement associated with the portion ([0167] search reference to virtual index, relates to externally stored and managed data collection, virtual indices, SQL [0168] search query references, SQL database [0668] query coordinator, determine, external data sources [0658] partitions available for accessing data, computing resources on the external data sources become available, identify endpoint that will handle any subqueries and location [0692] fig 42 4204 [0765] query coordinator, identifies, dataset sources and/or destinations, query, external data sources/destination, name/locations [0964] identifies one or more external data source, lookup/search [0766] [0195] fig 61 deployment portion, information, one or more external data system 12);  
attempting, with the processor, connections to one or more of the external servers; 
selecting, with the processor, at least one of external servers to be connected to the local data engine system in response to the attempting; and 
processing, with the processor, the portion of the data engine query using the at least one connected selected external server (fig 19 trigger external search 2112 execute external search phase 2114 partial search results 2116 worker nodes 214 external data sources 209 fig 42 allocate resources to receive and process results from external data source 4208 execute query 4210 fig 52 5210).

	Pal doesn’t specifically teach a Data Definition Language (DDL) statement, attempting, with the processor, connections to one or more of the external servers; selecting, with the processor, at least one of external servers to be connected to the local data engine system in response to the attempting.

	Saxena, however, teaches a Data Definition Language (DDL) statement ([0079] DDL operations), 
attempting, with the processor, connections to one or more of the external servers ([0055] establish connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] configure network connections i.e. attempting connections [0049] processing nodes, remote, data processing client, attempting to connect, storages service ); 
selecting, with the processor, at least one of external servers to be connected to the local data engine system ([0045] control plane, processing nodes, remote data processing clients, arbitrate, select or dispatch requests to different processing nodes [0046] [0053] leader node,  utilize remote query processing resources, selecting, routing, directing, or otherwise causing a received query to be performed using secondary capacity resources, such as a secondary processing cluster [0055] Query, remotely stored data, node-specific query instructions, remote operations, directed by individual compute node(s) in response to the attempting ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] configure network connections i.e. attempting connections [0049] processing nodes, remote, data processing client, attempting to connect, storages service).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019]) of data definition language operations, establish a separate connection or communication with secondary processing resources and select and dispatch query processing to be performed at a secondary processing cluster to improve efficiency and allow  a Data Definition Language (DDL) statement, attempting, with the processor, connections to one or more of the external servers; selecting, with the processor, at least one of external servers to be connected to the local data engine system in response to the attempting to the method of Pal as in the instant invention.


As per claim 3, Pal teaches wherein the identifying, with the processor, further includes identifying, with the processor, the portion of the data engine query as access to a foreign table located on an external data engine system ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system, send information to the DFS master 212 [0459] determine external data sources will be accessed, trigger search of an external search of the external data source [0166] request, parameters, search request reference an external data collection [0167] search reference to virtual index, relates to externally stored and managed data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing).  

As per claim 4, Pal teaches wherein the obtaining, with the processor, further includes identifying, with the processor, an order for processing ([0446] search phases, ordered, sequence that requires an earlier phase completed before a subsequent phase can begin).  
Saxena teaches remaining claim elements of the processing the connections to the external server during the attempting from the DDL statement ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] configure network connections i.e. attempting connections [0049] processing nodes, remote, data processing client, attempting to connect, storages service, attempting to connect, storages service, if the connection attempt unsuccessful [0079] DDL operations ).

As per claim 5, Pal teaches wherein the selecting, with the processor, further includes enforcing, with the processor, a data condition for data associated with the portion ([0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0944] query system, instruct, external data system, provide results to another external system, convert format). 
Saxena teaches remaining claim elements each successful connection made to the external servers during the selecting ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] configure network connections [0049] processing nodes, remote, data processing client, attempting to connect, storages service, attempting to connect, storages service, if the connection attempt unsuccessful).

As per claim 6, Pal teaches wherein the selecting, with the processor, further includes selecting, with the processor, the one of the external servers that satisfied the data condition from the list (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates ).  
Saxena teaches remaining claim elements of successful connection ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] control plane, configure network connections, storage services, access database to perform query).

As per claim 7, Pal teaches wherein the selecting, with the processor, further includes enforcing, with the processor, a resource availability or resource load condition to the external servers during the selecting ([0429] DFS master, manage different search operations and balance workloads, keeping track of resource utilization, executing search, obtaining results [0465] load balancing operation, worker nodes [0583] balance load on the network).  
Saxena teaches remaining claim elements of successful connection made ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] control plane, configure network connections, storage services, access database to perform query).

As per claim 8, Pal teaches the selecting, with the processor, further includes enforcing, with the processor, workload settings conditions to the external servers during the selecting ([0429] DFS master, manage different search operations and balance workloads, keeping track of resource utilization, executing search, obtaining results [0465] load balancing operation, worker nodes [0583] balance load on the network [0483] setting, worker node, time-ordered search result [0645] workload advisor, resource allocation recommendation for processing queries).  
Saxena teaches remaining claim elements of successful connection made ([0055] establish separate connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] control plane, configure network connections, storage services, access database to perform query).


As per claim 9, Pal teaches wherein the selecting, with the processor, further includes enforcing, with the processor, selection conditions during the selecting ([0694] dataset source, support, number of partitions, satisfies, threshold number of partitions, can be matched without overextending the nodes, match number of partition supported by the source, corresponding worker node [0958] address, mismatch, external data system, assign, local search identifier, subquery; Also Saxena: [0021] [0024]).  

As per claim 10, Saxena teaches dynamically changing, with the processor, the selection conditions to different selection conditions based on an override of the selection conditions ([0021] dynamically choose, dynamically changing conditions/workloads, [0024] dynamically assigning queries to secondary processing resources, whether engine available to perform, availability information, current workload if query engine [0042]  [0043] latest database data, perform queries). 

As per claim 11, Saxena teaches identifying, with the processor, the override of the selection condition as a session level override or a Data Manipulation Language (DML) level override ([0021] dynamically assigning queries, secondary processing resources, changing conditions: workloads/ configurations/availability, query assignment, modified, optimal assignment [0079] DML operation; Pal: [0532]).  


As per claim 12, Pal teaches the invention substantially as claimed including a method comprising: 
receiving, with a processor, a query ([0451] fig 19 receive search query 2102) having a portion that includes a virtual query associated with a foreign table that is external to a local database system ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system, send information to the DFS master 212 [0459] determine external data sources will be accessed, trigger search of an external search of the external data source [0166] request, parameters, search request reference an external data collection [0167] search reference to virtual index, relates to externally stored and managed data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing); 
obtaining, with the processor, a list of foreign servers that include the foreign table ([0167] search reference to virtual index, relates to externally stored and managed data collection [0668] query coordinator, determine, external data sources [0658] partitions available for accessing data, computing resources on the external data sources become available, identify endpoint that will handle any subqueries and location [0692] fig 42 4204 [0964] identifies one or more external data source, lookup/search [0766] [0195] fig 61 deployment portion, information, one or more external data system 12); 
evaluating, with the processor, each of the foreign servers that can be connected to local database systems based on at least one data condition associated with the foreign table ([0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query);  
selecting, with the processor, Docket No. 18-102424a particular foreign server to process the virtual query based on the evaluation ([0511] external data source, execute, query [0572] search head,  to external data sources [0613] selecting worker node/processor [0382] query, seek, events, meeting specified criteria, only events within the time period, number of events in the period match the specified criteria [0383] updating report, query [0406] data fields, application, created/updated, tabular data, rule-based updates [0944] query system, instruct, external data system, provide results to another external system, convert format [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query); and 
routing, with the processor, the virtual query to the particular foreign server for processing with the query (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0428] another portion, search, communicated to worker nodes for external data sources fig 54 5410 [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query).  

	Pal doesn’t specifically teach evaluating, with the processor, each of the foreign servers that can be connected to local database system based on at least one data condition, selecting, with the processor, a particular foreign server based on evaluation.

Saxena, however, teaches evaluating, with the processor, each of the foreign servers that can be connected to local database system based on at least one data condition ( [0055] establish connection or communication scheme with secondary processing resources [0072] workload manager, request, secondary cluster [0073] configure network connections i.e. attempting connections [0053] leader node,  utilize remote query processing resources, selecting, routing, directing, or otherwise causing a received query to be performed using secondary capacity resources, such as a secondary processing cluster [0049] attempting to connect, storages service, evaluate access credentials), selecting, with the processor, a particular foreign server based on evaluation ([0073] control plane, configure network connections, storage services, access database to perform query, evaluate access credentials [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090] [0045] control plane, processing nodes, remote data processing clients, arbitrate, select or dispatch requests to different processing nodes [0046] [0053] leader node,  utilize remote query processing resources, selecting, routing, directing, or otherwise causing a received query to be performed using secondary capacity resources, such as a secondary processing cluster [0055] Query, remotely stored data, node-specific query instructions, remote operations, directed by individual compute node(s)  [0057] dispatch the requests to respective processing nodes).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019]) to arbitrate and dispatch  request to secondary resource by establishing connections to improve efficiency (Pal [0007] Saxena [0020]) and allow evaluating, with the processor, each of the foreign servers that can be connected to local database system based on at least one data condition, selecting, with the processor, a particular foreign server based on evaluation to the method of Pal as in the instant invention.

Claim 13 recites the method of claim 12, with limitations similar to those of elements in claim 1. Therefore, it is rejected for the same rational.
Claim 14 recites the method of claim 12, with limitations similar to those of elements in claim 4. Therefore, it is rejected for the same rational.
Claim 16 recites the method of claim 12, with limitations similar to those of elements in claim 5. Therefore, it is rejected for the same rational.
Claim 17 recites the method of claim 12, with limitations similar to those of elements in claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the method of claim 12, with limitations similar to those of elements in claims 10 and 11. Therefore, it is rejected for the same rational.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Saxena, as applied to above claims, and further in view of Handa et al. (US Pub. No. 2007/0192328 A1, hereafter Handa).
Handa was cited in the last office action

As per claim 15, Saxena teaches  wherein evaluating, with the processor, further includes maintaining, with the processor, successful connections made to corresponding foreign servers as open connections when the corresponding foreign servers satisfy the at least one data condition until ([0459] trigger search of an external search of the external data source [0167] search reference to virtual index, relates to externally stored and managed data collection [0806] identification of the external data source) the particular foreign server is selected during the selecting ([0049] if the connection attempt unsuccessful i.e. indicate successful attempt as well [0073] control plane, configure network connections, storage services, access database to perform query, evaluate access credentials [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090]).  

Pal and Saxena, in combination, do not specifically teach wherein evaluating, with the processor, further includes maintaining, with the processor, successful connections made to corresponding foreign servers as open connections.

Handa, however, teaches wherein evaluating, with the processor,  further includes maintaining, with the processor,  successful connections made to corresponding foreign servers as open connections ([0020] automatically manage connection, open/close/maintain connection [0003]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal and Saxena (analogous prior arts: Pal [0005] Saxena [0019] Handa [0005]) with the teachings of Handa of automatically managing connection including maintaining open connection to improve efficiency (Pal [0007] Saxena [0020] Handa [0004]) and allow maintaining open connections until server is selected to the method of Pal and Saxena as in the instant invention.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Saxena, and further in view of Handa, as applied to above claims.


As per claim 19, Pal teaches the invention substantially as claimed including a system, comprising: 
a data engine management system (fig 4 RDBMS 416); 
at least one hardware processor (fig 62 74); 
a non-transitory computer-readable storage medium having executable instructions ([1116]) representing a workload request manager (fig 33 search and process master 3302 workload advisor 3310 workload catalog 3312 query coordinator 3314); 
the workload request manager (fig 33 3302 3310 3312 3314) configured to execute on the at least one hardware processor (fig 62 74) from the non-transitory computer-readable storage medium ([1116] ) causing the processor to (fig 62 74): 
evaluate a list of foreign servers that can satisfy ([0459] trigger search of an external search of the external data source [0167] search reference to virtual index, relates to externally stored and managed data collection [0806] identification of the external data source [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query) a virtual query portion ([0451] fig 19 search head 210: scope of search query requires searching at least one external data system [0459] determine external data sources will be accessed, [0166] request, parameters, search request reference an external data collection [0428] another portion of the search scheme can be communicated to the worker nodes 214 for application to the external data sources 209 [0715] query dataset source [0967] identify subquery, external data system, parsing ) of a query that is being processed by the data engine management system ([0800] fig 42 receive query 4202 query coordinator 3304); 
select an optimal foreign server based on conditions evaluated for each foreign server that the data engine management system was able to connect to ([0150] monitoring component, data record, network latency, state, state of network connection [0425] logical connection, external data system, searched [0145] network performance data [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query); and 
route the virtual query to the foreign server during the query processing from the data engine management system (fig 19 execute external search phase 2114 worker nodes 214 external data sources 209 fig 42 4208 fig 52 5210 [0428] another portion, search, communicated to worker nodes for external data sources fig 54 5410 [0511] determine whether the external data sources may or may not be able to execute sharded query, randomly choose, worker nodes, execute, query).  

Pal doesn’t specifically teach selecting an optimal foreign server, close open connections to non-selected foreign server once the optimal foreign server is selected; and route the query to optimal foreign server using remaining open connection to optimal foreign server.

Saxena, however, teaches selecting an optimal foreign server ([0020] queries, optimally performed, using different query engine [0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources [0090]), close open connections to non-selected foreign server once the optimal foreign server is selected ([0024] select more optimal query engine to perform the query, dynamically assigning queries to second processing resources); and 
route the query to optimal foreign server using remaining open connection to optimal foreign server ([0024] more optimal query engine, query, assigned 152, query engine 120  i.e. remote/secondary [0041] query, sent, processing, local and/or remote data [0090] [0073] control plane, configure network connections, storage services, access database to perform query).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal with the teachings of Saxena (analogous prior arts: Pal [0005] Saxena [0019] ) of dynamically assigning query to more optimal query engine and configuring network connection to the secondary resources to improve efficiency (Pal [0007] Saxena [0020] ) and allow selecting an optimal foreign server; and route the query to optimal foreign server using open connection to optimal foreign server to the method of Pal as in the instant invention.
Pal and Saxena, do not specifically teach close open connections to non-selected foreign server.
Handa, however, teaches close open connections to non-selected foreign server ([0020] automatically manage connection, open/close/maintain connection [0044] fig 3B 328).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pal and Saxena with the teachings of Handa (analogous prior arts: Pal [0005] Saxena [0019] Handa [0005]) of automatically managing connection including closing connection to improve efficiency (Pal [0007] Saxena [0020] Handa [0004]) and allow close open connections to the method of Pal and Saxena as in the instant invention.
As per claim 20, Saxena teaches dynamically change the conditions based on detected overrides received during the query processing on the data engine management system ([0021] dynamically choose, dynamically changing conditions/workloads [0024] dynamically assigning queries to secondary processing resources, whether engine available to perform, availability information, current workload if query engine [0042]  [0043] latest database data, perform queries). 


Response to Arguments
Some of the previous objections under 35 U.S.C. § 112 (b) have been withdrawn. However, some are maintained and some new objections are made in reference to the amended claims. Applicant is advised to either amend the claim or provide response with support in the specification to overcome § 112 (b) rejections.
Applicant argument that the amendments to the claims overcome 35 U.S.C. §101 rejection is not persuasive. Applicant has amended the claims to include performing the method with a processor in each steps to overcome the 101 rejections. Examiner respectfully indicate that adding a generic processor to the abstract idea may not make the abstract idea patentable i.e. a claim that requires a computer may still recite a mental process e.g. performing a mental process on a generic computer / performing a mental process in a computer environment / using a computer as a tool to perform mental process (See MPEP 2106.04(a)(2) III C).

Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 10/18/2022, Applicant argues the following:
Pal describes external data storage but not query processing.
Saxena describes entire query processing being processed externally, but not a “portion of a data engine query”.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a.) Pal teaches performing search as internal search or searching the external data sources 209 or both ([0442] fig. 19 2110 2114 209) based on scope of search query e.g. searching external data system ([0451] fig. 19 2112 2114 [0428]). Pal further teaches data sources can include a data system which may refer to a system that can process and/or store data ([0094]) and external data systems  including a server running a MySQL database that stores structured data objects such as time-stamped events, and the external data system may be a server of cloud computing services such as AWS ([0105] fig. 1A 12-1) and the external data system 12-1 and/or 12-2 may be a data intake and query system that is separate and distinct from the data intake and query system 16. Therefore, Pal clearly teaches external data sources/server/storage with ability to perform query processing.
 
With respect to point b.) Examiner respectfully disagree. First, cited prior art Pal already teaches parsing the query and locally executing portion of the query and the other portion of the query may be performed on the external data sources based on the scope of the query ([0428] [0442] [0451] fig. 19 [0967] [0682]). Second, Saxena also teaches executing portions of the query on local and/or remote compute node ([0029] [0056]). Therefore, both Pal and Saxena, alone or in combination, teach portion of query being processed on the external/remote nodes. In addition, as such Saxena have not been applied to reject the argued limitations.



Examiner Notes
Examiner cites particular paragraphs or column and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art ort disclosed by the examiner.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Candelore; Brant L. et al. (US 20120207306 A1) teach on-demand download of partial encrypted content for partial super distributed content
Hutchison; Grant L. et al. (US 8112443 B2)	teach method and system for executing a database query
MABACHI; TSUYOSHI et al. (US 20080228778 A1) teach distributed database system and retrieval server and retrieval 
Sanderson; Graham Carlos et al. (US 10268704 B1) teach partitioned distributed database systems, devices, and methods
Yousefi'zadeh; Homayoun (US 7370064 B2) teach database remote replication for back-end tier of multi-tier computer systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195